EXHIBIT 10.1

 



INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement ("Agreement") is between FUTUREWORTH
CAPITAL CORP., (the "Contractor") and Can-Cal Resources Ltd. (the "Company"),
each individually a "Party", and collectively the "Parties", and shall be
effective as of the 30th day of June, 2010 (the "Effective Date").

 

1.       Services.

 

(a)                Company hereby engages Contractor to perform the services
described in Schedule A to this Agreement (the "Services"). Contractor shall
perform all of the Services promptly, in a professional and workmanlike manner.

 

(b)               Upon Company's request, Contractor shall submit work progress
reports. All reports and other written work product generated by Contractor
shall be set forth on a form designated by Company, unless Company agrees, in
advance, to Contractor's use of different forms.

 

2.       Payment for Services, Expenses and Audit.

 

(a)                As compensation for the performance of the Services, Company
shall pay Contractor the compensation specified in Schedule B to this Agreement.

 

(b)               Company shall reimburse Contractor for all travel, lodging and
meal expenses reasonably and necessarily incurred by Contractor in connection
with Contractor's performance of the Services, including automobile mileage.
Company shall reimburse Contractor for expenses for each job after presentation
of an itemized statement detailing the amount of such expenses and their
relationship to Contractor's performance of the Services. Contractor shall keep
complete records of the expenses incurred in performing the Services, and shall
endeavor to provide receipts for all such expenses exceeding $50.00. Contractor
shall be responsible for providing his own equipment and materials including
computer, software, fax machine, office space in his home jurisdiction, cellular
phone or other office supplies necessary for the performance of the Services.

 

(c)                Except as otherwise provided in Schedule B, Contractor shall
submit expense invoices to Company at such times as Company may reasonably
require. All such invoices shall reflect actual mileage driven, expenses
(segregated by type of expense) incurred, and disposition of any funds advanced
by Company. Company shall pay each such invoice within 15 days.

 

(d)               Company, through the Board of Directors or the Chairman of the
Audit Committee, shall have the right, at any time prior to or within six (6)
months after making payment hereunder, to audit any and all records, books and
invoices related thereto.

 



1

 

 

3.       Term and Termination.

 

(a)                The "Term" of this Agreement shall commence on the Effective
Date for a period of twelve months (12) months until the 30th day of June, 2011
and continue until the earlier of the completion of the Services or the
termination of this Agreement as provided in this Paragraph. The Company may
terminate this Agreement for any reason or no reason upon three (3) months
written notice ("Notice Period"). The Company may, in its sole discretion,
request Contractor to cease performing Services at any time during the Notice
Period. Regardless of whether or not the Company requests that the Contractor
continue to perform Services during the Notice Period, the Company shall
continue to pay Compensation (as outlined in Schedule B) during the Notice
Period on the same schedule as outlined in Schedule B. The Contractor may
terminate this Agreement for any reason or no reason upon three (3) months
written notice and will fulfill his Services to the best of the Contractor's
abilities during this transition period.

 

(b)               Within thirty (30) days after the expiration of approximately
thirteen and one half (13 1/2) months term from the effective date, the Company
shall have the right to review this Agreement and in its sole discretion either
continue and extend this Agreement including all of its terms, terminate this
Agreement by providing 3 months Notice as required in Section 3(a), or offer the
Contractor a different agreement. The Compensation Committee (the "Committee")
will vote on whether to so extend, terminate, and/or offer the Contractor a
different agreement and will notify the Contractor of such action within said
thirty-day time period mentioned above. This Agreement shall remain in effect
until so terminated and/or modified by the Company. Failure of the Compensation
Committee to take any action within said thirty days shall be considered as an
extension of this Agreement for an additional twelve month period, including all
of its terms.

 

(c)                If Company or Contractor terminates this Agreement as set
forth in this paragraph, the Company shall pay for all Services performed, and,
subject to the limitations in paragraph 2(b), above, all expenses incurred, up
to the effective date of the termination (the "Termination Date"). Such
termination shall not extinguish or diminish the rights and obligations of the
Parties incurred prior to such termination. Any notice of termination or other
notice that may be necessary in the performance of this Agreement may be served
as specified below.

 

4.       Independent Contractor Status.

 

(a)               Contractor shall be deemed for all purposes to be an
independent contractor and shall not be an employee of Company. Contractor shall
report directly to the Board of Directors of Company. The Board of Directors of
Company shall retain the right to establish plans, specifications and a
completion schedule regarding the Services as agreed in writing by Contractor,
but shall not otherwise instruct Contractor as to how the work shall be
performed, or oversee Contractor's work except to monitor compliance with
applicable plans, specifications and completion schedules, and/or to coordinate
the performance of the Services with Company's other business needs and the work
of Company's employees and, where applicable, other contractors. Except as
provided in the previous sentence, Contractor shall retain the sole right to
control the time and manner in which the Services are provided. Contractor
acknowledges and agrees that as of the Effective Date, Contractor was fully
qualified by education and/or experience to perform the Services with no more
than de minimus training provided by Company.

 



2

 

 

(b)               Contractor understands and agrees that Contractor shall be
ineligible for fringe benefits of any kind offered by Company to any of its
employees, including without limitation parking, auto allowance, health care,
life insurance, short term disability or long term disability. Without limiting
the generality of the foregoing, Contractor acknowledges and agrees that
Contractor shall be ineligible to participate in any pension plan, employee
stock purchase plan, retirement plan or any other Company-sponsored plan that by
its term limits plan participation to Company employees. Contractor acknowledges
that this paragraph may have important legal consequences for Contractor and
that before signing this Agreement, Contractor had a full and fair opportunity
to consult with counsel of Contractor's own choosing concerning the meaning and
legal effect of this paragraph and all other provisions of this Agreement.

 

(c)                Contractor acknowledges and agrees that Company shall not
withhold any payroll, income or other taxes of any kind including FICA, FUTA
from any sum payable to Contractor under this Agreement. Contractor shall be
solely responsible for the proper calculation and payment of all taxes of any
kind payable to any government relating to or arising from this Agreement.
Contractor shall pay all such taxes when due.

 

5.       Confidentiality.

 

Company and Contractor shall hold any proprietary information with respect to
the other Party acquired in connection with the negotiation of this Agreement
and the performance of any obligations under this Agreement in confidence until
such information otherwise becomes publicly available or until such time as such
parties are legally required to disclose such information. Company and
Contractor will use such information provided by the other only for purposes
reasonably related to the transaction or transactions contemplated in this
Agreement. Upon termination of this Agreement, either by expiration of its term
or if terminated pursuant to Paragraph 3 herein, each Party shall use all
reasonable efforts to return all documents, including copies, that include any
information subject to this Section to the other Party.

 

6.       Insurance.

 

All of Contractor's activities under this Agreement shall be at Contractor's own
risk, and Contractor shall not be entitled to Workers' Compensation or other
insurance protection provided by Company, unless such insurance covers
independent contractors of Company. During the Term, Contractor shall carry at
its own expense workers' compensation insurance as required by law, disability,
employment, and liability insurance.

 

7.       Indemnification.

 

Company shall be liable for and shall indemnify and hold harmless Contractor,
its representatives, shareholders, officers, directors, employees, and agents
for any loss, liability, claim, damage, expense, including but not limited to
costs of defense and reasonable attorneys fees and expenses, or diminution in
value, whether or not involving a third party claim, arising from or in
connection with any breach or non-performance by Company of its obligations,
representations, promises, warranties, or other agreements set forth in this
Agreement, or for acts of Contractor constituting ordinary negligence (but not
for the acts of Contractor constituting gross negligence or fraud).

 



3

 

 

8.       Miscellaneous Provisions.

 

(a)               Additional Warranty and Acknowledgment. Each of the parties
hereto warrants and represents to the other party that such party has been
offered no promise or inducement except as expressly provided in this Agreement,
and that this Agreement is not in violation of or in conflict with any other
agreement of such party.

 

(b)               Other Agreements. Each party hereto shall promptly execute,
acknowledge and deliver any additional document or agreement that is reasonably
necessary to carry out the purpose or effect of this Agreement. This agreement
between Company and Contractor is deemed non-exclusive. Company acknowledges and
grants Contractor's right & privilege to participate in other professional
ventures simultaneous to this endeavor provided the Contractor performs the
Services on behalf of Company in a timely manner and is not placed in a conflict
of interest with similar services on behalf of other companies.

 

(c)               Attorneys' Fees. In any action relating to or arising from
this Agreement, or involving its application, the party substantially prevailing
shall recover from the other party, and the court shall award, the expenses
incurred by the prevailing party in connection with the action, including,
without limitation, court costs and reasonable attorneys' fees.

 

(d)               Governing Law The validity, interpretation, and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta, without the application of any principle that may lead
to the application of the laws of any other jurisdiction.

 

(e)               Jurisdiction; Service of Process. Any proceeding arising out
of or relating to this Agreement shall be brought in the Court of Queens Bench
of the Province of Alberta. Both Company and Contractor irrevocably submit to
the exclusive jurisdiction of each such Court in any such proceeding, and
expressly waives any objection it may now or hereafter have to venue or to
convenience of form and aggress that all claims arising out of or relating to
this Agreement shall be heard and determined only in any such Court. The Parties
agree that either or both of them may file a copy of this paragraph with any
Court as written evidence of the knowing, voluntary and bargained for agreement
between the Parties to irrevocably waive any objections to venue or to
convenience of forum. Process in any proceeding arising out of or relating to
this Agreement may be served on any party anywhere in the world.

 

(f)               Severability. If any provision of this Agreement is held
illegal, invalid or unenforceable, in whole or in part, by any court or other
authority of competent jurisdiction, the parties acknowledge and agree that each
and every other provision of this Agreement shall remain valid and enforceable
and that such illegal, invalid or unenforceable provision or portion thereof
shall be limited so as to effect the intent of the parties hereto to the fullest
extent permitted by applicable law.

 

(g)               Waiver; Remedies Cumulative. Neither the failure of any party
to insist upon strict compliance with any provision of this Agreement, nor any
delay or omission to exercise any right, power or remedy accruing to any party
under this Agreement, upon any breach or default of any other party under this
Agreement, shall impair any such right, power or remedy of such nonbreaching or
nondefaulting party, nor shall it be construed to be a waiver of or acquiescence
to any such breach or default, or to any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. All
remedies, whether under this Agreement or by law or otherwise afforded to any
party hereto, shall be cumulative and not alternative.

 



4

 

 

(h)               Construction. Each of the parties hereto acknowledges that
such party has reviewed this Agreement in its entirety and has had a full and
fair opportunity to negotiate its terms and to consult with counsel of its own
choosing concerning the meaning and effect of this Agreement. Each of the
parties hereto therefore waives all applicable rules of construction that any
provision of this Agreement should be construed against its drafter, and agrees
that all provisions of this Agreement shall be construed as a whole, according
to the fair meaning of the language used.

 

(i)               Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (i) upon personal delivery to
the Party to be notified; (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient; (iii) three (3)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; and (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All notices shall be sent to the Parties at the
respective addresses, facsimiles or e-mail addresses as set forth below, or at
such other address, facsimile or e-mail address as a Party may designate by
written notice to the other Parties hereto.

 



If to Company: If to Contractor:    

Can-Cal Resources Ltd.

8205 Aqua Spray Avenue

Las Vegas, Nevada 89128

Attn: Mr. G. Michael Hogan

           Chief Executive Officer

Facsimile: (702) 243-1849

Email: mining@lvcoxmail.com

FutureWorth Capital Corp.

1712 25th Street S.W.

Calgary, Alberta T3C 1J6

Attn. William J. Hogan,

           Director

Facsimile: (403) 457-1404

Email: wjhogan@shaw.ca

 

(j)               Entire Agreement and Modification. This Agreement supersedes
all prior agreements, whether written or oral, between the Parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement between the Parties with respect to its subject matter.
This Agreement may not be amended, supplemented or otherwise modified except by
a written agreement executed by the Party to be charged with the amendment,
supplement or modification.

 

(k)               Assignment. Neither Party may assign or transfer its rights,
interest, or obligations under this Agreement or delegate any of its duties
under or in connection with this Agreement, without the prior written consent of
the other. Notwithstanding the foregoing, the rights and obligations of this
Agreement shall inure to the benefit of and be binding upon the legal
representatives, successors and permitted assigns of both Parties.

 



5

 

 

(l)               Counterparts; Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. For purposes of this Agreement,
facsimile and electronically transmitted signatures shall be deemed to be
originals for all purposes.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

 

 

 



Can-Cal Resources Ltd. FutureWorth Capital Corp.     Per: /s/ G. Michael Hogan
Per: /s/ William J. Hogan          G. Michael Hogan          William J. Hogan
         Chief Executive Officer          Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 

SCHEDULE A

 

Services

 

The Services to be performed by Contractor shall include the following services.
Contractor, through its President, William Hogan, shall

 

1.Act as an executive Chairman of the Board of the Corporation in the capacity
of funding
management and corporate services requirements (see 2 below for details); and
works closely together with the Chief Executive Officer, G. Michael Hogan in
operational matters;     2.An executive Chairman of the Board is and does the
following:

 

·A full-time officeholder who typically leads the board and also takes a
hands-on role in the company's day-to-day management.

 

·Helps the CEO to oversee all the operational aspects involved in running the
company, which include project planning and development delivery, retail and
leasing, sales, market research and many other areas within their extensive
scope.

 

·Has overall responsibility for the company which involves engineering and
controlling the company's current growth in and future expansion into
international markets.

 

·Has responsible for overseeing the raising of financial capital necessary for
corporate operational needs to meet Company's objectives; and initiating and
developing financial vehicles when necessary.

 

·In addition, oversees all projects' development activities and related
businesses of the company, generating significant financial returns for the
shareholders and driving sustainable development.

 

Nothing herein shall require Contractor to work any set number of hours on
behalf of Company, nor preclude Contractor from performing the same or similar
services on behalf of other companies during the Term of this Agreement,
provided the Contractor performs the Services on behalf of Company in a timely
manner and is not placed in a conflict of interest with Company by performing
the same or similar services on behalf of other companies.

 



7

 

 

SCHEDULE B

 

Compensation

 

In consideration of the Services provided by Contractor, Company shall pay
Contractor the following base compensation and incentive compensation as
hereinafter described.

 

In consideration for the services rendered to the Company hereunder by the
Contractor, the Company shall, during the term of this Agreement pay the
Contractor a total of Sixty Thousand Dollars ($60,000) USD per year (the "Base
Fee"), which shall begin to accrue on the Effective Date but only payable to the
Contractor, on a monthly basis in the amount of US$5,000, commencing on July 01,
2010. Any amount of Base Fee that has been accrued but not paid shall be paid,
regardless of the Company's cash flow, not later than the earlier of June 30,
2011, or six (6) months after the Contractor's Agreement is terminated for any
allowable reason as provided in this Agreement. For purposes of clarity, in no
event shall Contractor's Base Fee be decreased pursuant to the preceding
sentences.

 

Common Stock Payment in Lieu of Cash.

 

In the event the Board of Directors determines that the Company cannot afford to
pay the Contractor any portion of the Base Fee, the Contractor may, at its sole
option elect one of the following:

 

a)Agree to defer receipt of his Base Fee until such time as the Company has the
funds to pay the Contractor. In the event that Contractor elects this option,
the unpaid Base Fee shall be paid with no interest as funds become available, or
until such time the Contractor elects to convert accrued salary; or,

 

b)Elect to convert all, or a portion of the unpaid Base Fee into Common Stock at
a market value equal to $0.10 above the average closing trading price of the
Common Stock for the preceding five (5) days of the date of such election. Upon
election the certificates must be issued within five (5) business days, and the
election cannot be revoked for any reason whatsoever without forfeiture of the
unpaid salary.

 

 

 

 

 

 

 

 

 

 

 



8

